 USDC IN/ND case 3:21-cv-00004-JD-MGG document 1 filed 01/04/21 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

MARLENE MALOTT MCCASLIN,                      )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )   CAUSE NO.: 3:21-cv-00004
                                              )
TARGET CORPORATION,                           )
                                              )
                       Defendant.             )


                                 NOTICE OF REMOVAL
                       __________________________________________

       Defendant, Target Corporation (“Target”), by counsel, respectfully removes the State

Court case filed under Cause No.: 71D05-2006-CT-000218 to the United States District Court,

Northern District of Indiana, South Bend Division, and in support hereof states:

       1.      On or about June 26, 2020, Marlene Malott McCaslin, (“Plaintiff”) a former citizen

of the State of Indiana, filed a Summons and Complaint against Target in St. Joseph Superior Court

#5, under Cause No.: 71D05-2006-CT-000218. (Copies of the State Court filings are attached

hereto as Exhibit “A”).

       2.      The Summons and Complaint were served on Target via certified mail and service

was perfected on or about June 29, 2020. On or about July 22, 2020, undersigned counsel entered

his Appearance on behalf of Target.

       3.      The parties are of diverse citizenship:

                    a. Plaintiff was formerly domiciled in the State of Indiana.
 USDC IN/ND case 3:21-cv-00004-JD-MGG document 1 filed 01/04/21 page 2 of 4


                   b. Target is a corporation incorporated pursuant to the laws of the State of

                       Minnesota with a principal place of business located in Minneapolis,

                       Minnesota.

                   c. There are no other named parties.

       4.      This is a personal injury action. According to the Complaint, on or about June 30,

2018, Plaintiff alleges that, as a result of Target’s negligence, while she was pushing a shopping

cart she stepped on a clear liquid and slipped and fell, which caused her to sustain bodily injuries.

(Complaint, para. 2 and 3).

       5.      Plaintiff seeks damages including, but not limited to, various injuries and medical

expenses. (Complaint, para. 4).

       6.      The amount in controversy in this case exceeds $75,000.00, exclusive of interest

and costs.

       7.      A removing Defendant need only show by a preponderance of the evidence facts

that suggest the $75,000 jurisdictional amount set forth in 28 U.S.C. § 1332 has been satisfied.

Carroll v. Stryker Corp., 658 F.3d 675, 680 (7th Cir. 2011). Once it has made this showing,

jurisdiction will be defeated only if it appears to a legal certainty that the stakes of the lawsuit do

not exceed $75,000. Id. The legal-certainty test sets the bar high for excluding federal subject-

matter jurisdiction, and for good reason: District Courts should not get bogged down at the time

of removal in evaluating claims on the merits to determine if jurisdiction exists. Id. at 680-81.

       8.      The amount in controversy has been met in this situation as Plaintiff has alleged

various damages, resulting from a slip and fall in the Defendant’s store. Plaintiff contends that she

suffered physical injuries and medical expenses. (Complaint, para. 4). Under any reasonable




                                                  2
 USDC IN/ND case 3:21-cv-00004-JD-MGG document 1 filed 01/04/21 page 3 of 4


estimation of how a jury could value the elements of damages as alleged in Plaintiff’s Complaint,

the amount in controversy requirement has been satisfied.

         9.     This Court has original jurisdiction under 28 U.S.C. § 1332 for the reasons set forth

above.

         10.    Target filed an Answer to Plaintiff’s Complaint in the St. Joseph Superior Court #5

on August 18, 2020.

         11.    This Notice of Removal is being filed in the United States District Court for the

Northern District of Indiana, South Bend Division, the District Court of the United States for the

district and division within which the state court action is pending, as required by 28 U.S.C. §§

1446(a) and 1441(a).

         12.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be served upon Plaintiff’s counsel. A copy of the Notice of Removal will be filed

with the Clerk of the St. Joseph Superior Court #5 of the State of Indiana.

         13.    This Notice of Removal is being filed within thirty (30) days after Target learned

that the amount in controversy exceeds $75,000.00.

         14.    This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure, as required by 28 U.S.C. § 1446(a).

         WHEREFORE, Target Corporation, by counsel, respectfully requests that this action be

duly removed to this Court, and that it proceed herein.

                                              Respectfully submitted,

                                              COOTS HENKE & WHEELER, P.C.


                                              /s/ Jeffrey S. Zipes
                                              Jeffrey S. Zipes     # 15303-29
                                              Attorney for Defendant


                                                  3
 USDC IN/ND case 3:21-cv-00004-JD-MGG document 1 filed 01/04/21 page 4 of 4


                               CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2021, a copy of the foregoing Notice of Removal was
filed electronically. Notice of this filing will be sent to the following person by e-mail
transmission.

                             Mr. Daniel H. Pfeifer
                             PFEIFER MORGAN & STESIAK
                             53600 N. Ironwood Dr.
                             South Bend, IN 46635




                                                    /s/ Jeffrey S. Zipes
                                                   Jeffrey S. Zipes


Jeffrey S. Zipes # 15303-29
COOTS, HENKE & WHEELER, P.C.
255 East Carmel Drive
Carmel, IN 46032
(317) 844-4693
(317) 573-5385 fax
Email: jzipes@chwlaw.com




                                              4
